734 So. 2d 1130 (1999)
Anthony HAMILTON, Appellant,
v.
STATE of Florida, Appellee.
No. 98-2314.
District Court of Appeal of Florida, First District.
May 14, 1999.
Richard M. Summa, Tallahassee, for Appellant.
Robert A. Butterworth, Attorney General; Giselle Lylen Rivera, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Anthony Hamilton (Hamilton) seeks review of his conviction for sale and delivery of cocaine following a jury trial. He argues, and we agree, that the trial judge committed error by admitting into evidence testimony describing a criminal behavior pattern. Dean v. State, 690 So. 2d 720 (Fla. 4th DCA 1997); Thomas v. State, 673 So. 2d 156 (Fla. 4th DCA 1996). This evidence was elicited by the state from one of its law enforcement witnesses who testified that in a drug transaction, it was not unusual for one individual to direct a potential buyer to a second individual for consummation of the drug sale.
Because admission of this evidence constituted error and was harmful under the circumstances of this case, we reverse the judgment and sentence and remand for a new trial.
REVERSED and REMANDED for a new trial.
WOLF, KAHN and LAWRENCE, JJ., CONCUR.